Title: Boston. Decr. 30th.
From: Adams, John
To: 


       At Goldthwaits office, spent 1/4 of an Hour with Lt. Govr. Hutch­inson. The first thing he said was a Question to Goldthwait, what was the Date of the Earlyest Records of the County Court? Goldthwait answered 1670. His Honor replyed there were County Courts for 40 Years before that—and said he wanted to settle something in his own Mind, concerning the origin and Constitution of the Courts. That Adultery was punished with death, by the first settlers, and many other offences were made capital, that are not now so. That Commissioners were sent over by King Charles in 1665, to enquire into the Constitution of the Colonies, tho their Authority was not owned. Goldthwait said, there were a great many odd Entries. One of a Prosecution of a Man for taking 6d. for an Horse, a Braintree man too, as unjust and unrighteous. His Honor told of a Record of a Woman condemned, for Adultery, because a Man had debauched her when she was drunk, and of another of a Boy imprisoned for a Capital Tryal for some of their trifling capital Crimes, stealing from his Master or something, which Boy was liberated by the Commissioners of 1665.
       The story of Prats Death was told. His Honor said it would be a Loss to his family. He was in a fair Way to have raised it. But the New Yorkers will be glad of it.—This to be sure was Familiarity and Affability! But Goldthwait cringed down, and put on the timid, fawning face and Air and Tone.
      